 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON



 3                                                               Apr 22, 2019
                                                                     SEAN F. MCAVOY, CLERK
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 REGINALD BELL, SR.,                            4:18-cv-05186-SAB
11                 Plaintiff,

12        v.                                      ORDER DENYING LEAVE TO
                                                  PROCEED IN FORMA
13                                                PAUPERIS AND DISMISSING
   JOHN TURNER, BARBARA MINOR and                 ACTION
14 RICHARD JOHNSON,
15                Defendants.
16
17
18
19        By Order filed January 18, 2019, the Court directed Plaintiff to show cause

20 why his application to proceed in forma pauperis should not be denied. ECF No. 9.
21 In the alternative, Plaintiff was instructed that he could pay the $400.00 fee
22 ($350.00 filing fee, plus $50.00 administrative fee) to commence this action under
23 28 U.S.C. § 1914. He did not do so.
24        Plaintiff, a pro se prisoner currently housed at the Cedar Creek Corrections

25 Center in the Western District of Washington, has brought at least three other cases
26 which were dismissed as frivolous, malicious or for failure to state a claim. See
27 ECF No. 9 at 2. Consequently, he lost the privilege of filing additional suits in
28 forma pauperis unless he could demonstrate that he is “under imminent danger of
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION -- 1
 1 serious physical injury.” 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493 F.3d
 2 1047, 1053 (9th Cir. 2007). Plaintiff did not make this showing.
 3        Therefore, IT IS ORDERED Plaintiff’s application to proceed in forma
 4 pauperis, ECF No. 2, is DENIED. Because Plaintiff did not pay the $400.00 fee as
 5 instructed in the Court’s prior Order, IT IS FURTHER ORDERED this action is
 6 DISMISSED for non-payment of the filing fee as required by 28 U.S.C. § 1914.
 7        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 8 enter judgment, forward a copy to Plaintiff, and close the file. The Court certifies
 9 any appeal of this dismissal would not be taken in good faith.
10        DATED this 22nd day of April 2019.
11
12
13
14
15
16
                                                       Stanley A. Bastian
17
                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION -- 2
